SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For27June 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Blocklisting Interim Review and Cancellation dated 19/06/2014 Transaction in Own Shares dated 20/06/2014 Director/PDMR Shareholdingdated 27/06/2014 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. InterContinental Hotels Group PLC announces that the following scheme has now closed and as a result the blocklisting associated with it has been cancelled. The securities allotted since the previous return released on 6 January 2014 and the outstanding balance not yet issued/allotted under the blocklisting are set out below. Date: 19 June 2014 Name of applicant: InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Executive Share Option Plan Period of return: From: 1 January 2014 To: 19 June 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Nicolette Henfrey Telephone number of contact: 01 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. InterContinental Hotels Group PLC announces that the following scheme has now closed and as a result the blocklisting associated with it has been cancelled. The securities allotted since the previous return released on 6 January 2014 and the outstanding balance not yet issued/allotted under the blocklisting are set out below. Date: 19 June 2014 Name of applicant: InterContinental Hotels Group PLC Name of scheme: InterContinental Hotels Group Sharesave Plan Period of return: From: 1 January 2014 To: 19 June 2014 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Nicolette Henfrey Telephone number of contact: 01 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares ahead of Share Consolidation The Company announces that on 20 June 2014 it acquired 8 of its own ordinary shares for cancellation at a price of 2311 pence per ordinary share. The purchase and cancellation of shares was undertaken in connection with the share consolidation of the ordinary shares which, subject to certain conditions, is expected to become effective at 8.00 a.m. on Tuesday 1 July 2014. Following settlement of the above purchase, the Company will hold 12,499,994 ordinary shares as treasury shares and the total number of ordinary shares in issue (excluding shares held in treasury) will be 255,793,694. For further information, please contact: Investor Relations (Catherine Dolton; David Kellett; Isabel Green): +44 (0)1895 512176 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - EXECUTIVE VICE PRESIDENT AND CHIEF INFORMATION OFFICER N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 14 194/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction ERIC PEARSON AND KELLY PEARSON (JOINT HOLDING) SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) NEGLIGIBLE Price per share or value of transaction Date and place of transaction SOLD 80,£23.50 PER SHARE 25 JUNE 2014, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction ERIC PEARSON - 131,750 INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 26 JUNE 2014 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 27 JUNE 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 27June 2014
